Union Pacific Railroad /s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                        April 4, 2014

                                    No. 04-12-00824-CV

                                    Karen D. GRIFFIN,
                                         Appellant

                                             v.

              UNION PACIFIC RAILROAD COMPANY and Kenneth Piper,
                                 Appellees

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010-CI-08523
                   Honorable Barbara Hanson Nellermoe, Judge Presiding


                                      ORDER
       Appellees' unopposed motion for leave to withdraw and substitute counsel of record is
hereby GRANTED.


       It is so ORDERED on April 4, 2014.

                                                         PER CURIAM



ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court